DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on January 28, 2022 is acknowledged.  The traversal is on the ground(s) that Examiner has ignored the shared functional limitations, and the Shachar reference does not disclose the full scope of the shared technical features, so Groups I and II satisfy unity of invention.  This is not found persuasive because as outlined in the rejection below, the shared technical features of Groups I and II are not special technical features as they do not make a contribution over the prior art in view of Chen et al. (WO 2016/019381 A1) and further in view of Schoning et al. (WO 2002/052252 A2) and further in view of Shachar (US 2016/0238553 A1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-19 are pending in the application. Claims 11-19 are withdrawn, and claims 1-10 are being examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/019381 A1) (provided in Applicant’s IDS filed on December 7, 2020) and further in view of Schoning et al. (WO 2002/052252 A2) (references herein made with respect to English Machine Translation) and further in view of Shachar (US 2016/0238553 A1) (provided in Applicant’s IDS filed on December 7, 2020).
Regarding claim 1, Chen teaches a system (a field-effect transistor (FET)-based biosensor, Fig. 1, para. [0009], [0040]), the system comprising:
a field-effect transistor sensor including a first electrode and a second electrode (the FET sensor comprises electrode pairs, Fig. 1, para. [0047]).
Chen teaches that a current is applied to the FET sensor, a generated electrical signal is measured, a change in an electrical characteristic of the FET sensor is detected, and the electrical detection of the target is accomplished by measuring the change in the electrical characteristics of the FET sensor (para. [0007], [0058]-[0059], [0063]). Chen is silent with respect to an electronic controller coupled to the FET sensor and configured to do the above functions.
Schoning teaches measuring electronics based on ion-sensitive field effect transistors for the detection of components (pg. 2, first paragraph). Schoning teaches a microcontroller for data processing that calculates a capacitance determined from a measurement signal from the measured data (pg. 4, fourth paragraph, pg. 6, seventh paragraph). Schoning teaches that the microcontroller specifies a potential (pg. 6, last paragraph).
Since the microcontroller of Schoning is configured to do the same functions that are taught in Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the FET sensor of Chen to be coupled to a microcontroller as taught by Schoning in order to yield the predictable result of the above functions being controlled by a microcontroller. Additionally, generally, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
Modified Chen teaches that the microcontroller applies a current to the FET sensor for direct current measurements (Chen, para. [0007], [0059], Schoning, pg. 4, fourth paragraph, pg. 6, seventh and last paragraphs, see modification supra). Modified Chen fails to teach applying a pulse wave excitation signal to the first electrode.
Shachar teaches a FET cell for measuring a time dependent characteristic of an analyte bearing fluid (abstract). Shachar teaches that the circuit 602 has at its input a square wave 603 being applied to the FET cell 601 (Fig. 29, para. [0127]). Shachar teaches that the square wave 603 allows the FET device to bind and unbind nonspecific molecules so that there is not a permanent build up or binding of nonspecific molecules (para. [0141]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applied direct current signal to the electrodes of the FET sensor of Modified Chen to be a square wave as taught by Shachar because it would allow the FET sensor to bind and unbind nonspecific molecules so that there is not a permanent build up or binding of nonspecific molecules (Shachar, para. [0141]).
Modified Chen teaches the electronic controller (the microcontroller, Schoning, pg. 4, fourth paragraph, pg. 6, seventh and last paragraphs, see modification supra) configured to
receive a response signal from the second electrode (a generated electrical signal is measured, para. [0058]-[0059]),
determine an electrical characteristic of the field-effect transistor sensor based on the response signal (a change in an electrical characteristic of the FET sensor is detected, para. [0007], [0058]-[0059], [0063]), and
determine an amount of the ions in the sample based on the electrical characteristic of the field-effect transistor sensor (the electrical detection of the target is accomplished by measuring the change in the electrical characteristics of the FET sensor, para. [0058]-[0059], [0063]).
The limitation “detecting ions in a sample” is a functional limitation. The limitation “in contact with the sample” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Chen teaches that the FET-based biosensor contains probes which allow for detection of targets which may be cations such as Pb ions in a sample (Fig. 1, para. [0047], [0050]), so the FET-based biosensor is capable of the recitation “detecting ions in a sample.” Modified Chen also teaches that the FET sensor comes into contact with the sample (para. [0058]), so the FET sensor is capable of the recitation “in contact with the sample.”
Regarding claim 2, Modified Chen teaches wherein the pulse wave excitation signal is a direct current square wave signal (the direct current square wave, Chen, para. [0007], [0059], Shachar, Fig. 29, para. [0127], see modification supra).
Regarding claim 3, Modified Chen teaches wherein the electrical characteristic of the field-effect transistor sensor is a capacitance (the electrical characteristic of the FET sensor includes capacitance, para. [0059]).
Regarding claim 4, Modified Chen teaches wherein the electronic controller (the microcontroller, Schoning, pg. 4, fourth paragraph, pg. 6, seventh and last paragraphs, see modification supra) is further configured to
determine a change in an electrical characteristic of the response signal (a change in an electrical characteristic of the FET sensor is detected, para. [0007], [0058]-[0059], [0063]).
Modified Chen teaches that the electrical detection of the target is accomplished by measuring the change in the electrical characteristics of the FET sensor (para. [0058]-[0059], [0063]). Modified Chen fails to teach determining a signal characteristic of the response signal based on the change in the electrical characteristic of the response signal, and determining the electrical characteristic of the field-effect transistor sensor based on the signal characteristic of the response signal.
Shachar teaches a FET cell for measuring a time dependent characteristic of an analyte bearing fluid (abstract). Shachar teaches that the circuit 602 is set to measure the RC time constant, which is the time required to charge the capacitor through the resistive load, by ≈63.2 percent of the difference between the initial value and final value or discharge the capacitor to ≈36.8 percent, and this value is voltage to charge the capacitor versus time (Fig. 29, para. [0127]). Shachar teaches that as the capacitance of the FET sensor 601 increases, the amplitude of the output signal increases proportionally (Fig. 29, para. [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microcontroller of Modified Chen to measure the time constant as taught by Shachar in order to yield the predictable result of determining the capacitance of the FET sensor (Shachar, Fig. 29, para. [0127]).
Regarding claim 5, Modified Chen teaches wherein the signal characteristic of the response signal is a time constant (time constant, Shachar, para. [0127], see modification supra).
Regarding claim 6, the limitation “the ions are lead ions” is with respect to an article worked upon (ions) and not a positively recited element of the system. Inclusion of the material or article worked upon (ions) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Chen teaches Pb ions (para. [0050]).
Regarding claim 7, the limitation “the sample comprises a liquid medium” is with respect to an article worked upon (sample) and not a positively recited element of the system. Inclusion of the material or article worked upon (sample) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Chen teaches an aqueous sample (para. [0007]).
Regarding claim 8, Modified Chen teaches wherein the field-effect transistor sensor (the FET sensor, Fig. 1, para. [0042], [0047]) further includes
a reduced graphene oxide layer coated with a passivation layer (a reduced graphene-oxide layer coated with a passivation layer, Fig. 1, para. [0042]),
one or more gold nanoparticles in contact with the passivation layer (gold nanoparticles in contact with the passivation layer, Fig. 1, para. [0042]), and
at least one probe bound to the one or more gold nanoparticles (probes bound to the gold nanoparticles, Fig. 1, para. [0042]),
wherein the one or more gold nanoparticles are discrete nanoparticles (the gold nanoparticles are discrete nanoparticles, Fig. 1, para. [0046]).
Regarding claim 9, Modified Chen teaches wherein the passivation layer is aluminum oxide (the passivation layer comprises aluminum oxide, Fig. 1, para. [0044]).
Regarding claim 10, the Applicant is advised that the limitation “the reduced graphene oxide layer is produced by submerging the field-effect transistor sensor in a graphene oxide solution for a predetermined period of time” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of submerging the FET sensor in a graphene oxide solution for a predetermined period of time does not structurally change the reduced graphene oxide layer, so Modified Chen’s FET sensor comprising the reduced graphene-oxide layer teaches the structure implied by the submerging of the FET sensor in a graphene oxide solution for a predetermined period of time as claimed. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Chen.
Examiner further notes that Chen teaches that the device was immersed into a graphene oxide dispersion, and after one minute, a monolayer of graphene oxide film was deposited on the electrodes, and the device was next annealed to reduce oxygen-containing groups (para. [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699